Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 06/02/2021:
Claims 1-5 have been examined.
Claims 1-5 have been amended by Applicant.
Claims 1-5 have been allowed.

Response to Amendment
Claim Objections
Applicant’s response, in remarks from 06/02/2021, to the claim 1 objections to from the previous office action is acknowledged and considered. The objections to regarding to the claim 1 in the published application, from the previous office action, are being withdrawn.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-5 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Codonesu (US Pat. No.: 10065675B2) taken either individually or in combination with other prior art of Nissen (Pub. No.: US 2002/0129985A1), Karlsson (Pub. No.: US 2014/0303864A1), Bauer (US Pat. No.: 4796720) and Oba (US Pat. No.: 7957866B2), who describe a system for correcting a steering offset generated by an active steering system of a vehicle that may include a steering wheel angle sensor and a controller configured to receive a signal from the steering wheel angle sensor; the controller configured to determine a steering state based on the signal, and, subject 
In regards to claims 1-5, Codonesu (US Pat. No.: 10065675B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a control state switching section switching between an enabled state in which steering control is performed to deflect the steered wheel such that the actual steering angle value reaches the target angle value and a disabled state in which the steering control is not performed; 
wherein, the target angle setting section sets the target angle value to an angle value that is toward the actual steering angle value when switching from the disabled state to the enabled state is performed by the control state switching section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/YURI KAN, P.E./Primary Examiner, Art Unit 3662